Pee Cubiam.
No facts were found by the trial judge and none appear from an inspection of the record, taking this case outside of the *151ruling in Batson v. Laundry Co., 206 N. C., 371, at p. 372, where it is said: “In the case at bar, the trial judge beard no evidence and found no facts. Hence, it does not appear whether the merits of the present case are substantially identical to the former case or not. Therefore, the Court is of the opinion that the judgment dismissing the action upon the plea of estoppel was prematurely and inadvertently made.” Dix-Downing v. White, 206 N. C., 567.
The judgment of the court below is
Affirmed.